DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claims received 11/26/2019.  Currently, claims 1-20 are pending.
Election/Restrictions
It is noted that the claims as presented are directed to a product and method of using the product.  As currently presented, the method and its examination in conjunction with the product does not represent a serious burden at this time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searches between the claimed inventions, the examiner reserves the right to restrict at that time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,224,588 to Jentzen.
Regarding claim 1, Jentzen discloses a medical connector (100) comprising:
a body (length of 100) having a distal end (bottom of figure 1), a proximal end (top of figure 1), and a sidewall (120) extending between the distal end and the proximal end;
a helical thread (defined by 101 and 102) extending radially outward from a surface of the sidewall (120) and comprising a crest portion (101), flank portions (sidewall portions of 101), and a root portion (102), the flank portions connecting the crest portion to the root portion (see figure 1); and
at least one deformable stop (103, see deformation in figures 2A-2F) extending radially outward (see figure 1) from the surface (surface of 120) of the sidewall at the proximal end of the body (see proximal-most 103).
Regarding claim 9, Jentzen discloses the medical connector of claim 1, further comprising at least one deformable protrusion (see additional 103s) separate from the deformable stop (proximal-most 103), wherein the deformable protrusion extends radially outward from the root portion (102) of the helical thread, and wherein a first end  and a second end of the at least one deformable protrusion (103) are adjacent the flank portions of the helical thread (103 is both radially outward from 10 and adjacent side portions of 101, see figure 1).
Regarding claim 11, Jentzen discloses the medical connector according to claim 9, wherein the at least one deformable protrusion is a rib oriented about parallel to a central axis of the body of the medical connector.
Regarding claim 12, Jentzen discloses the medical connector according to claim 9, wherein the at least one deformable protrusion is detachably connected to the at least one flank portion of the helical thread (column 8 lines 14-18).
Regarding claim 13, Jentzen discloses the medical connector according to claim 1, further comprising: a mating connector (200) including a body (length of 200) having a distal end, a proximal end, and a generally cylindrical sidewall extending between the distal end and the proximal end, and a helical thread (defined by 201, 202) extending radially outward from a surface of the sidewall (via crest and sidewalls of 201), the helical thread of the mating connector adapted to engage the helical thread of the medical connector (column 3 lines 57-60).
Regarding claim 14, Jentzen discloses the medical connector according to claim 13, wherein the at least one deformable stop (proximal most 103) is configured to engage the distal end (top of 200) of the mating connector when the medical connector is connected with the mating connector (fingers 103 have interference with ridges or abutments 203).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jentzen.
Regarding claim 4, in the referenced embodiment, Jentzen does not disclose wherein the at least one deformable stop is at the proximal-most end of the helical thread.  However, Jentzen discloses in column 3 lines 63-67:  “While depicted as residing within the threads, it is important to note that the feature could just as easily have been incorporated in any area of the connection, for example, an unthreaded extension to either connecting member 100 or connecting member 200 of the connection.” (Emphasis added.)  Before the effective filing date of applicant’s invention, it would have been an obvious matter of design choice to place the deformable stop at the proximal-most end of the helical thread, because Jentzen teaches the members can be incorporated anywhere, as they all will have the same effect regardless of location. 


Allowable Subject Matter
Claims 2-3, 5-8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 appear in condition for allowance.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 2-8, 10, the claimed sizing, and/or shape and location of the protrusion is not found or rendered obvious.

The following is an examiner’s statement of reasons for allowance: with respect to claims 15-20, the method as claimed is not found or rendered obvious in the prior art, including mating the connectors as claimed such that the deformable stop increases friction and/or stops advancement of the connectors.  Jentzen’s deformable stops reduce friction when mating two connectors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/           Examiner, Art Unit 3783                                                                                                                                                                                             
/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783